Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Non-Final office action is in response to applicant’s amendments and remarks filed on 03/25/2021.
	
Claim Status:
Pending claims: 1-20.

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  

  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2A) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, (2B) it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).

 [Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for vehicle-traveling cost settlement by terminal device.
[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 1 recites the limitations of 
a terminal … configured to be carried by a first user, 
the terminal … comprising a first … comprising …, the first … being configured to output user information indicating a second user who pays a cost for traveling a vehicle by the first user; and 
a …comprising a second …comprising…, the second … being configured to acquire the user information, and 
execute settlement processing by the second user indicated by the user information for the cost for traveling the vehicle with the terminal.

The claimed method/system/machine simply describes series of steps for vehicle-traveling cost settlement by terminal device. 
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer 
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one or more servers/processors, device and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible. The analysis above applies to all statutory categories of invention including independent claims 9, and 17.  
Furthermore, the dependent claims 2-8, 10-16 and 18-20 do not resolve the issues raised in the independent claims. The dependent claims 2-8, 10-16 and 18-20 are directed towards using output information indicating a travel section of the vehicle for which the cost is paid, and the second processor is configured to acquire the information, and execute the settlement processing of the cost in the travel section indicated by the acquired information with the terminal device; wherein cost include a toll; a fuel cost; execute settlement processing by electronic money payment; processing by a code or a scan payment; and  processing via a settlement program.

Accordingly, the dependent claims 2-8, 10-15 and 18-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   
The instant claims 1-20 are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Driscoll et al (US2016/0071082 A1) in view of Umeda et al (US 2019/0244438 A1). 

	Ref claim 1, Driscoll discloses a settlement system comprising: a terminal device configured to be carried by a first user, the terminal device comprising a first processor comprising hardware (para [0009]; fig. 1; via methods that provide automated splitting of costs incurred during a shared vehicle travel… [0010]; via a plurality of users may check-in to the vehicle by providing some information to a device with vehicle-130. The device for the vehicle-130 may correspond nd user/only passenger]), the first processor being configured to 	 
	output user information indicating a second user who pays a cost for traveling a vehicle by the first user (para [0010]; via a plurality of users may utilizes a vehicle to travel… … user may have a smart phone 110 with processing features/sensor/camera… [0014]; via Using the user’s parameters and the costs with the use of vehicle… the payment provider may provide processing services to determine the pro rata shares); and 
	a server comprising a second processor comprising hardware ([0015-16]; fig. via a network system 100 comprise plurality of devices and servers …user 102/user device 110/vehicle device 130 and payment provider server 150), the second processor being configured to 
	acquire the user information ([0016]; via System 100…may then track parameters for user 102 and trip costs…Payment provider server 150 may determine trip costs for user 102).	
Driscoll does not explicitly disclose the step to execute settlement processing by the second user indicated by the user information for the cost for traveling the vehicle with the terminal device.
However, Umeda being in the same field of invention discloses the step to execute settlement processing by the second user indicated by the user information for the cost 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention was made to modify the features mentioned by Driscoll to include the disclosures as taught by Umeda to facilitate settlement processing of car sharing cost.
	Ref claim 2, Driscoll discloses the settlement system according to claim 1, wherein the first processor (para [0010]; via a plurality of users [may be one first user & vehicle owner as a driver] may check-in to the vehicle by providing some information to a device with vehicle-130. The device for the vehicle may correspond to on board computing device associated with an owner, driver, or primary user of the vehicle, using a user device 110 of the user 102), is configured to  
	output information indicating a travel section of the vehicle for which the cost is paid, and the second processor is configured to acquire the information user (para [0010]; via a plurality of users may utilizes a vehicle to travel… … user may have a smart phone 110 with processing features/sensor/camera…[0014]; via Using the user’s parameters and the costs with the use of vehicle… … the payment provider may provide processing services to determine the pro rata shares), and 

	Ref claims 3-4, Driscoll discloses the settlement system according to claim 1, wherein the cost includes a toll, and wherein the cost includes a fuel cost (para [0013]; via the costs may include fuel…tolls incurred during travel by the users in the vehicle while traveling the route).  
	Ref claim 5, Driscoll discloses the settlement system according to claim 1, wherein the first processor is configured to execute settlement processing by electronic money payment (para [0037]; via check-in application 132 request a check-in from user 102…utilizing payment provider server 150/confirm user account credential user 102 with payment provider 150, biometric including retina scans, fingerprints analysis). 
	Ref claims 6, Driscoll discloses the settlement system according to claim 1, wherein the first processor is configured to execute settlement processing by scan payment (para [0037]; via check-in application 132 request a check-in from user 102…utilizing payment provider server 150/confirm user account credential user 102 with payment provider 150, biometric including retina scans, fingerprints analysis). 
	Ref claims 7, Driscoll discloses the settlement system according to claim 1, wherein the first processor is configured to execute settlement processing by code payment (para [0017]; via payment provider server 150/executing instructions such as program code).  
	Ref claim 8, Driscoll discloses the settlement system according to claim 1, wherein the first processor is configured to execute settlement processing via a settlement 
Claim 9 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.
Claim 10 is rejected as per the reasons set forth in claim 2.
Claim 11 is rejected as per the reasons set forth in claim 3.
Claim 12 is rejected as per the reasons set forth in claim 4.
Claim 13 is rejected as per the reasons set forth in claim 5.
Claim 14 is rejected as per the reasons set forth in claim 6.
Claim 15 is rejected as per the reasons set forth in claim 7.
Claim 16 is rejected as per the reasons set forth in claim 8.
	Claim 17 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.
Claim 18 is rejected as per the reasons set forth in claim 2.
Claim 19 is rejected as per the reasons set forth in claim 3.
Claim 20 is rejected as per the reasons set forth in claim 4.

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
SVEN (CA 2735563 A1) discloses Method and System for Reducing Carbon Emissions Arising from Vehicle Travel.
Liu et al (US 2020/0372428 A1) discloses  Automated and efficient personal transportation Vehicle Sharing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
          

      /HATEM M ALI/
Examiner, Art Unit 3691



/HANI M KAZIMI/Primary Examiner, Art Unit 3691